Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 1, 2022

                                      No. 04-22-00045-CV

          IN THE INTEREST OF J.B.P. AKA J.B.S., J.J.M., AND J.R.P., Children

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-02425
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER

        In this accelerated appeal, the clerk’s record was due on January 31, 2022. On the due
date, the Bexar County District Clerk filed a notification of late record requesting additional time
to prepare the clerk’s record.
        The request is GRANTED. The clerk’s record is due on February 7, 2022. See TEX. R.
APP. P. 35.3(c) (limiting an extension in an accelerated appeal to ten days).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court